Citation Nr: 1721116	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for disequilibrium, secondary to the service-connected right ear hearing loss disability and/or service-connected tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for a right ear hearing loss disability with a non-compensable evaluation effective May 26, 2005.

Throughout the appeal, the Veteran has asserted that his hearing loss disability is manifested by disequilibrium warranting additional compensation.  See 2007 Notice of Disagreement (NOD).  The RO addressed these contentions in a May 2013 supplemental statement of the case (SSOC).  Furthermore, the Veteran's representative submitted a July 2013 Statement of Representative in Appeals Case clearly stating that the Veteran wished to appeal the issue of entitlement to service connection for disequilibrium, claimed as a balance disorder as a symptom of hearing loss. 

The Veteran provided testimony at a videoconference hearing before the undersigned in August 2013.  A transcript of the hearing has been associated with the record.  

In December 2013, November 2015, and April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  




FINDING OF FACT

The Veteran's disequilibrium was not manifested during his active service, is not shown to be causally or etiologically related to his active service, and is not shown to be caused or made worse by the service-connected right ear hearing loss or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for disequilibrium, to include as secondary to service-connected right ear hearing loss or tinnitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent to the Veteran in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs), VA treatment records, and private records identified by the Veteran.  In addition, the Veteran was afforded VA examinations.  These examinations were conducted by medical professionals who solicited symptomatology from the Veteran, conducted thorough examinations, and provided rationale for the conclusions given.  Additionally, subsequent addendum VA medical opinions were based upon thorough reviews of the record and the examiners' expertise.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that while VA examinations and addendum opinions have been performed, a medical opinion on the issue of direct service connection has not been obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have disequilibrium during service and does not reflect competent evidence showing a nexus between service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is:  (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case for the issue of direct service connection.

In August 2013, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned clarified the issue on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties a Veterans Law Judge (VLJ) has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

In December 2013, November 2015, and April 2016 the Board remanded the Veteran's appeal to obtain an outstanding December 2012 magnetic resonance imaging (MRI) report, to issue a SSOC, and to obtain an addendum medical opinion regarding the etiology of the Veteran's disequilibrium.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

II.  Service Connection

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

As noted above, the first element of direct service connection requires evidence of a current disability.  Here, the Veteran is competent to report that he experiences imbalance.  Thus, the Veteran has satisfied the first element of service connection.

The second element of direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs are silent for documentation of a balance disorder.  The November 1967 Report of Medical Examination and the June 1971 Report of Medical Examination are silent regarding a balance disorder.  The neurologic and ear clinical evaluations were normal at separation.  

The third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  As previously stated, a VA examination is not necessary in this case.  The treatment records do not provide any supporting evidence and the Veteran has not alleged that his balance disorder began in-service.  

For all of these reasons, service connection on a direct basis is not warranted for disequilibrium.

The Veteran also seeks service connection for disequilibrium on a secondary basis.  As noted above, the first element of secondary service connection requires evidence of a current disability and the Veteran has satisfied this element.

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for right ear hearing loss and tinnitus.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  

In February 2008, Dr. C.B., a private physician, wrote that the Veteran was experiencing dizziness that was likely due to Meniere's disease as another etiology had not been provided.  He elaborated that the Veteran should be assigned a diagnostic code for Meniere's disease secondary to his hearing loss and tinnitus as the record did no not contain a more likely etiology.

In May 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed balance disorder.  The Veteran reported that his imbalance and dizziness began 30 years prior to his examination.  He experienced dizziness after flying on airplanes which lasted between 3 and 4 days after flying.  He also experienced dizziness and loss of balance when he walked and turned his head.  Upon examination of the eyes, there was no nystagmus noted.  His gait was normal.  There was no deformity, tissue loss, or lesion of the auricles.  The external auditory canals were clear bilaterally with no lesions, inflammation, or drainage.  The Weber examination lateralized to the left.  Air conduction was greater than bone conduction bilaterally.  The Dix Hall Pipe maneuver was negative for any nystagmus or vertigo symptoms.  The VA examiner was unsure of the diagnosis of Meniere's disease and the cause of the Veteran's vertigo.  She ordered additional balance function testing and an MRI.

In November 2012, the Veteran was afforded another VA examination to determine the nature and etiology of his claimed balance disorder.  The VA examiner indicated that the Veteran was diagnosed with dysequilibrium in 1975.  Upon examination, the Veteran's external ear, ear canal, tympanic membrane, gait, Romberg test, and limb coordination test were all normal.

In April 2103, the AOJ obtained an addendum medical opinion that addressed the etiology of the Veteran's balance disorder.  An MRI of the brain and internal canals that was performed in December 2012 was normal.  There was no evidence of an acoustic neuroma.  A December 2012 videonystagmography was also normal.  The VA examiner opined that the Veteran's balance disorder was not related to his hearing and was not related to any inner ear dysfunction.  He elaborated that the videonystagmography did not reveal any inner ear or central balance disorder and the MRI was normal, which ruled out acoustic neuroma, multiple sclerosis, Meniere's disease, labyrinthitis, and other causes of disequilibrium. 

In December 2013, the Veteran submitted an Ear Conditions (Including Vestibular and Infectious Conditions) Disability Benefits Questionnaire (DBQ).  The private doctor indicated that the Veteran experienced vertigo 1 to 4 times per month and hearing impairment with vertigo with the same frequency.  He indicated that the Veteran's unilateral hearing loss had its onset in June of 1971.  

In August 2016, the AOJ obtained an addendum medical opinion to address the etiology of the Veteran's balance disorder.  The VA examiner opined that it was not at least as likely as not that the Veteran's disequilibrium was caused or permanently aggravated beyond its natural progression by the service-connected right ear hearing loss disability or tinnitus.  If the disequilibrium was related to his hearing loss or tinnitus, the December 2012 videonystagmography would have been abnormal.  He explained that there are many causes for disequilibrium other than the inner ear.  He concluded that the Veteran's disequilibrium was not caused or permanently aggravated beyond its natural progression by the service-connected right ear hearing loss or tinnitus.

The Board acknowledges that Dr. C.B. wrote that the Veteran should be assigned a diagnostic code for Meniere's disease secondary to his hearing loss and tinnitus as the record did no not contain a more likely etiology.  However, Dr. C.B.'s conclusion was speculative and based upon a lack of other etiology provided in the record.  His opinion was rendered prior to the Veteran's extensive diagnostic testing in December 2012.  The Board finds that the VA opinions are the most probative as they were based upon the December 2012 MRI and videonystagmography, which were normal and ruled out inner ear causes for the Veteran's disequilibrium.

The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, the Veteran's lay statements indicate that disequilibrium began after service.  Therefore, the Veteran's contentions, taken on their face, are against a finding of service connection for disequilibrium on a direct basis.  Therefore, the Veteran's lay statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  
Regarding secondary service connection, the Board notes that although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether disequilibrium was caused or aggravated by service-connected right ear hearing loss or tinnitus) falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's disequilibrium was not related to his service-connected right ear hearing loss or tinnitus.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for disequilibrium, secondary to the service-connected right ear hearing loss disability and/or service-connected tinnitus, is denied.


ORDER

Entitlement to service connection for disequilibrium, secondary to the service-connected right ear hearing loss disability and/or service-connected tinnitus, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


